DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
Applicant asserts, on page 7 of Remarks, that “Kunz does not disclose, teach, or suggest that “the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container,” as recited in amended Claim 52.”  Kunz is not relied on for disclosing this limitation.  Therefore, Applicant’s assertion is moot.
Applicant asserts, on page 8 of Remarks, that “there is no disclosure in Kunz tha the indication is forwarded on from the AMF. Rather, as noted above, Kunz merely discloses tha the AMF communicates a voice component SRVCC request to the SRVCC-IWF, which in turn selects a MSC-server to receive the voice component SRVCC request. The MSC- server then prepares the handover to the target UTRAN/GERAN. Accordingly, even to the extent that the target UTRAN/GERAN is analogous to Applicants’ target network node, there is no disclosure in Kunz that the target UTRAN/GERAN receives the indication that the wireless device has a SRVCC origin of the first RAT. Certainly, there is no disclosure that the target UTRAN/GERAN receives such an indication from the source network node.”  On the contrary, Kunz clearly discloses that a second network node receives an indication that a wireless device has an SRVCC origin of the first RAT:  “In some embodiments, the RAN 504 may detect based on the measurement reports from the UE 502 that a handover to 3G/2G is be performed. Accordingly, the RAN 504 may send 522 a handover required message to the AMF 506 indicating that the handover is a 5G SRVCC handover to a 3G/2G network.” ([0072]) [emphasis added].

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 52-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al., U.S. Patent Application Publication 2021/0029594 (hereinafter Kunz), in view of Shan et al., U.S. Patent Application Publication 2017/0188270 (hereinafter Shan).
	Regarding claim 52, Kunz discloses a method by a first network node (disclosed is a method performed by a radio access node, according to [0071]-[0072], Fig. 5) comprising: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, transmitting, to a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G, (the radio access node transmits a handover request message to an AMF [“second network node”], whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
Shan discloses that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container (an SRVCC handover required message is sent via a Source to Target Transparent Container for a handover that occurs between an E-UTRAN and either a UTRAN or a GERAN, according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Shan such that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 55, Kunz discloses a first network node (disclosed is a radio access node, according to [0071]-[0072], Fig. 5) comprising: 
memory operable to store instructions (functions are performed via instructions stored in memory, according to [0031]-[0033]); and 
processing circuitry operable to execute the instructions (a processor executes the instructions that are stored in memory, according to [0031]) to cause the first network node to: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, transmitting, to a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G (the radio access node transmits a handover request message to an AMF [“second network node”], whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
Shan discloses that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container (an SRVCC handover required message is sent via a Source to Target Transparent Container for a handover that occurs between an E-UTRAN and either a UTRAN or a GERAN, according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Shan such that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 58, Kunz discloses a method by a first network node (disclosed is a method performed by an AMF, according to [0071]-[0072], Fig. 5) comprising: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, receiving, from a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G (a radio access node [“second network node”] transmits a handover request message to the AMF, whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
Shan discloses that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container (an SRVCC handover required message is sent via a Source to Target Transparent Container for a handover that occurs between an E-UTRAN and either a UTRAN or a GERAN, according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Shan such that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 62, Kunz discloses a first network node (disclosed is an AMF, according to [0071]-[0072], Fig. 5) comprising: 
memory operable to store instructions (functions are performed via instructions stored in memory, according to [0031]-[0033]); and 
processing circuitry operable to execute the instructions (a processor executes the instructions that are stored in memory, according to [0031]) to cause the first network node to: 
during a Single Radio Voice Call Continuity (SRVCC) handover of a communication session of a wireless device from a first radio access technology (RAT) to a second RAT, receive, from a second network node, an indication that the wireless device has a SRVCC origin of the first RAT, wherein the first RAT is NR and the second RAT is 3G (a radio access node [“second network node”] transmits a handover request message to the AMF, whereby said handover request message indicates that a UE is to undergo a 5G (which may be NR, according to [0066]) SRVCC handover to a 3G network, according to [0072], Fig. 5 [step 522]).
Kunz does not expressly disclose that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
Shan discloses that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container (an SRVCC handover required message is sent via a Source to Target Transparent Container for a handover that occurs between an E-UTRAN and either a UTRAN or a GERAN, according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with Shan such that the first network node is a source network node and the second network node is a target network node, and the indication is included in a source radio network controller (RNC) to target RNC transparent container.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 53, the combination of Kunz and Shan discloses all the limitations of claim 52.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 54, the combination of Kunz and Shan discloses all the limitations of claim 52.  Additionally, Kunz discloses receiving a measurement report from the wireless device operating using the first RAT (the radio access node receives a measurement report from the UE while said UE is connected via 5G [“first RAT”], according to [0071], Fig. 5 [step 520]); and 
based on the measurement report, initiating the SRVCC handover to the second RAT (based on the received measurement report, the radio access node initiates the SRVCC handover to 3G [“second RAT”], according to [0072], Fig. 5 [step 522]).
Regarding claim 56, the combination of Kunz and Shan discloses all the limitations of claim 55.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 57, the combination of Kunz and Shan discloses all the limitations of claim 55.  Additionally, Kunz discloses that the processing circuitry is operable to execute the instructions to cause the first network node to:
receive a measurement report from the wireless device operating using the first RAT (the radio access node receives a measurement report from the UE while said UE is connected via 5G [“first RAT”], according to [0071], Fig. 5 [step 520]); and 
based on the measurement report, initiate the SRVCC handover to the second RAT (based on the received measurement report, the radio access node initiates the SRVCC handover to 3G [“second RAT”], according to [0072], Fig. 5 [step 522]).
Regarding claim 59, the combination of Kunz and Shan discloses all the limitations of claim 58.  
Kunz does not expressly disclose that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
Shan discloses that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node (the source network node belongs to an E-UTRAN (which constitutes a RAN) and the target network node belongs to either a UTRAN or a GERAN (either of which constitutes a RAN), according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz as modified by Shan with Shan such that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 60, the combination of Kunz and Shan discloses all the limitations of claim 58.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 61, the combination of Kunz and Shan discloses all the limitations of claim 58.  Additionally, Kunz discloses transmitting, to the wireless device, a connection release message comprising an indication to return to the first RAT (after the voice call is terminated in the 3G network, the UE returns to the 5G network, according to [0071]).
Regarding claim 63, the combination of Kunz and Shan discloses all the limitations of claim 62.  
Kunz does not expressly disclose that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
Shan discloses that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node (the source network node belongs to an E-UTRAN (which constitutes a RAN) and the target network node belongs to either a UTRAN or a GERAN (either of which constitutes a RAN), according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz as modified by Shan with Shan such that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 64, the combination of Kunz and Shan discloses all the limitations of claim 62.  Additionally, Kunz discloses that the first network node is a target radio access node and the second network node is a target core node, and the indication is included in a handover request message (an MSC-server [“second network node is a target core node”] transmits an SRVCC handover message to a target radio access node [“first network node is a target radio access node”], according to [0072], Fig. 5 [step 532]).
Regarding claim 65, the combination of Kunz and Shan discloses all the limitations of claim 62.  Additionally, Kunz discloses that the first RAT is a source RAT, and the second RAT is a target RAT (as outlined above, the first RAT (5G NR) is the source RAT and the second RAT (3G) is the target RAT).
Regarding claim 66, the combination of Kunz and Shan discloses all the limitations of claim 62.  Additionally, Kunz discloses that the processing circuitry is operable to execute the instructions to cause the first network node to:
transmit, to the wireless device, a connection release message comprising an indication to return to the first RAT (after the voice call is terminated in the 3G network, the UE returns to the 5G network, according to [0071]).
Regarding claim 67, the combination of Kunz and Shan discloses all the limitations of claim 52.  
Kunz does not expressly disclose that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
Shan discloses that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node (the source network node belongs to an E-UTRAN (which constitutes a RAN) and the target network node belongs to either a UTRAN or a GERAN (either of which constitutes a RAN), according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz as modified by Shan with Shan such that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).
Regarding claim 68, the combination of Kunz and Shan discloses all the limitations of claim 55.  
Kunz does not expressly disclose that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
Shan discloses that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node (the source network node belongs to an E-UTRAN (which constitutes a RAN) and the target network node belongs to either a UTRAN or a GERAN (either of which constitutes a RAN), according to [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz as modified by Shan with Shan such that the source network node is a source Radio Access Network (RAN) node, and the target network node is a target RAN node.
One of ordinary skill in the art would have been motivated to make this modification to facilitate the transferring of voice calls between packet switched and circuit switched networks (Shan:  [0041]).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645